Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed February 8, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The majority of the foreign documents have not been provided, Applicant has provided translations of these documents however these translations are not a copy of the actual document and are not complete as they are missing the drawings.
Drawings
The drawings are objected to because figure 3 includes the right most character 108 that has a lead line that does not point to a protrusion but rather a rim, the lead line should point to a protrusion or this particular character 108 and lead line can be removed as it is redundant labeling.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flange with the “projection” [see rejection under 35 USC 112 below) [clm 12] and an elongated finger with a plurality of protrusions [clm 20] (the finger 908 forms a type of protrusion as best understood from the disclosure, no finger with multiple separate protrusions as defined .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 2, 3, 4 and 7 are objected to because of the following informalities:  
laim 1, line 8, - -the- - should be inserted at the end of the line.
Claim 2, - -the—should be inserted before “outer” and “inner” in line 4.
Claim 2, line 12, - -the- - should be inserted between “of” and “sliding”.
Claim 3, line 9, - -the- - should be inserted between “of” and “sliding”.
Claim 4, line 1, “comprises void” should be - -comprises a void- - or - -comprises the void- - and in line 2 - -the- - should be inserted in front of “sliding”, however see rejection under 35 USC 112(d) below.	Claim 7, line 2, “disposing” should be - -disposed- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low-conductive" in claims 1-3 is a relative term which renders the claim indefinite.  The term "low-conductive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What degree of conductivity is permitted but still be considered “low”?

Regarding claim 19 the metes and bounds are unclear.  First it is unclear if the “protrusions” in line 1 are the same protrusions or additional protrusions and thus the total number of distinct protrusions required is unclear.  It is also unclear what the phrase “a variable cross-section from the central axis” means and the disclosure outside of pointing to the protrusion does not provide any further explanation.  How is the cross-section variable from the central axis?  Does applicant mean a distance between the protrusion and the central axis is variable or is the cross-section variable along the central axis (different sections along the length of the central axis have different shape or size)?  Finally the claim states that the protrusions “take the form of an elongated finger” which would correspond to 908 based on the disclosure, what about a cross-section of this feature would be variable?  The cross-section would be generally .
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 from which claim 4 depends is stating that at the point of contact on the protrusion there is a void area free of the sliding layer, claim 4 then states the protrusion comprises a void free of the sliding layer adapted to contact one of the components, this would be at the point of contact which is already stated as a void area in claim 2.  Claim 4 is presenting the same feature as claim 2 but avoids the use of “point of contact” but states that the void is where the protrusion is adapted to contact, this is just a rephrasing that does not further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Since claim 4 fails to further limit claim 2 the two claims are being addressed together in the rejection below.
s 9 and 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is drawn to a final product which does not include a sliding layer at a point of contact, claim 8 then defines that the protrusions have an apex, based on the assembly being cylindrical and the protrusion forming the contact it would then have to be this apex that is free of the sliding layer (includes the void area).  Then claims 9 and 10 go on to make a comparison of a thickness of the sliding layer at the base of the protrusion verse the apex, however the final product does not have a sliding layer portion at the apex since this is the void area.  Claim 9 later states “such that the sliding layer at the apex…would be removed”.  It is clear from this recitation that claim 9 and dependent claim 10 are related to dimensional comparisons that are only present in the intermediate product, since claim 1 is drawn to a final product that is already free of the sliding layer at the point of contact claims 9 and 10 fail to further limit the invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-11, 13-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natu, US PGPub 2012/0240350, in view of Slayne, USP 2011/0076096.  
Regarding claim 1, Natu discloses a bearing [a bushing is a type of bearing] comprising: a generally cylindrical sidewall (13) comprising an electrically conductive substrate (see paragraph 0016), and an electrically non-conductive or low-conductive sliding layer (10, see paragraph 0017) coupled to the substrate, wherein the generally cylindrical sidewall comprises a plurality of protrusions (17) protruding radially inward or radially outward from a bore defining a central axis (see figures 1 and 2), wherein at least one protrusion is adapted to contact an opposing component such that at a point of contact the bearing has a void area free of sliding layer so as to provide electrical conductivity between the bearing and the opposing component (see Figure 3b, the dome shape of the protrusions provides point contact and as described in the disclosure figure 3b is the configuration of the bushing when it is used, see paragraph 0020).
Natu further discloses that the substrate can be made out of spring steel (see paragraph 0028) however Natu is silent with regards to any particular spring rate and thus does not disclose that the at least one protrusion has a spring rate of not greater than 30 kN/mm.
Slayne teaches a similar bushing/bearing with a spring steel substrate (see paragraph 0018) that includes a series of protrusions and is configured to provide a spring rate [radial stiffness] of 20kN/mm (see paragraph 0007).

Regarding claims 5-7 Natu discloses that the sliding layer (10) is disposed on an inner surface of the generally cylindrical sidewall, and the substrate (13) is disposed on an outer surface of the generally cylindrical sidewall [clm 5] (see figures 3a and 3b), wherein the sliding layer is disposed on an outer surface of the generally cylindrical sidewall, and the substrate is disposed on an inner surface of the generally cylindrical sidewall [clm 6] (see paragraph 0017 which states the location of 10 can be on the outer surface), or wherein the sliding layer is overlying the substrate on both sides and disposing [disposed] on an inner surface and an outer surface of the generally cylindrical sidewall [clm 7] (Natu discloses that there are two layers a sliding layer 10 and a coating 14, one each side of the substrate and both being non-conductive, see paragraphs 0017 and 0018, “sliding layer” is not structural limiting, since both the sliding layer and the coating are on sliding surfaces of the bushing they can both be considered “sliding layers”).
Regarding claim 8, Natu discloses that each of the protrusions includes a circumferential width (left to right in figures 2a and 3b) and a radial height (direction of 
However, in the alternative, claim 8 is further rejected in view of Slayne.
While Natu discloses a protrusion that meets the claim limitation under the broadest reasonable interpretation Slayne further teaches the identical protrusion shape used in the instant application (see figure 3 of the instant application vs figure 1 of Slayne).  Thus Slayne also teaches that each of the protrusions includes a circumferential width (dimension around the circumference) and a radial height (direction of protrusion), and a circumferential hump extending in the radial direction (crest of 108 mates hump 113 of the instant application), the hump rising to and falling from an apex within the circumferential width (from left to right or right to left in the circumferential direction the hump or crest 108 rises in height to the apex and then falls) and being axially bound by a pair of shoulders (111 which are identical to the shoulders of the instant application).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the shape of the protrusions in Natu and replace them with any known protrusion shape used in a bearing/bushing of the same type, such as the shape taught by Slayne which is identical to that of the instant application, since substituting between 
Regarding claims 9 and 10, as noted above these claims are comparing dimensions of the sliding layer in the intermediate product, these are not limiting the final product.  Since all of the structural features of the final product as recited by claim 1 are rendered obvious claims 9 and 10 are also rejected.  
Regarding claim 11, Natu discloses that the generally cylindrical sidewall further comprises unformed sections spaced circumferentially between a first pair of adjacent protrusions (each protrusion on the inner surface or each on the outer surface is uniformly spaced around the assembly see figure 2).
Regarding claim 13, Natu discloses that the void area is located on an apex of the protrusion (see Figure 3b).
Regarding claim 19, as best understood, Natu discloses that the bearing has protrusions with a variable cross-section from the central axis, taking the form of an elongated finger (the domes would have a variable cross section along the central axis with the size increasing and then decreasing, as best understood this is variable and could be considered a finger, however see the alternate rejection below that addresses a finger as illustrated).

Regarding claims 2 and 4, Natu discloses an assembly comprising: an outer component (704); an inner component (702); and a bearing (706 in figure 10 showing 
Natu further discloses that the substrate can be made out of spring steel (see paragraph 0028) however Natu is silent with regards to any particular spring rate and thus does not disclose that the at least one protrusion has a spring rate of not greater than 30 kN/mm.
Slayne teaches a similar bushing/bearing with a spring steel substrate (see paragraph 0018) that includes a series of protrusions and is configured to provide a spring rate [radial stiffness] of 20kN/mm (see paragraph 0007).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Natu and provide the substrate with the protrusion to have a particular 
Regarding claims 15-17, Natu discloses that the protrusions extend radially inward toward the inner component [clm 15] (see 17 in figure 3b), that the protrusions extend radially outward toward the outer component [clm 16] (see 19 in figure 3b) or that at least one protrusion extends radially inward and at least one protrusion extends radially outward toward the mating components [clm 17] (see 17 and 19 in figure 3b).

Regarding claim 3, Natu discloses a method of forming a bearing, comprising: providing a blank comprising an electrically conductive substrate (the core substrate is first provided), and an electrically non-conductive or low-conductive sliding layer coupled to the substrate (layers 10 and/or 14 that are attached to the blank); forming a plurality of protrusions in the blank (the blank is provided with protrusions 17/19 and thus the protrusions have been formed); forming the blank into a bearing comprising a generally cylindrical sidewall wherein the protrusions protrude radially inward or radially outward from the generally cylindrical sidewall (the substrate is formed into a bearing with the protrusions on both sides of the cylindrical sidewall), removing sliding layer from the protrusions to form a void area free of sliding layer adapted to contact an inner component or an outer component so as to provide electrical conductivity between the 
Natu further discloses that the substrate can be made out of spring steel (see paragraph 0028) however Natu is silent with regards to any particular spring rate and thus does not disclose that the at least one protrusion has a spring rate of not greater than 30 kN/mm.
Slayne teaches a similar bushing/bearing with a spring steel substrate (see paragraph 0018) that includes a series of protrusions and is configured to provide a spring rate [radial stiffness] of 20kN/mm (see paragraph 0007).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Natu and provide the substrate with the protrusion to have a particular spring rate, including known spring rates in the range of not greater than 30kN/mm, such as 20kN/mm taught by Slayne, since selecting a particular spring force provides the predictable result of setting a particular degree of slip resistance (as suggested by Slayne) and it has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
.

Claim 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Natu, US PGPub 2012/0240350, in view of Slayne, USP 2011/0076096, as applied claim 1, and further in view of Horng, USP 9,543,801.
Natu further discloses that the generally cylindrical sidewall further comprises a radially extending flange (23).
Natu does not disclose that the projection [protrusions] and void area is located on the flange.
Horng teaches that a flange portion of a combined radial and thrust bearing can be provided with protrusions (421b) for the purpose of providing a contact surface that is not flat to reduce the contact area and thus reduce friction (see column 5, lines 3-17 and column 6, lines 26-33).
It would have been obvious to one having ordinary skill in the art to further modify Natu and add additional protrusions with the corresponding void areas as discussed in Natu to the flange surface, as taught by Horng, for the purpose of avoiding a contact surface that is flat to reduce the contact area and thus reduce friction.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natu, US PGPub 2012/0240350, in view of Slayne, USP 2011/0076096, as applied to claim 1, and further in view of Nias, USP 9,022,683.

Nias teaches that a similar bearing element can be provided with a plurality of slots that extend through the generally cylindrical surface (342) for the purpose of providing a targeted weakening of the main body of the ring to reduce the stiffness of the adjacent waves to provide a more even stiffness around the assembly (using the slots reduces the stiffness so the larger gap 314 isn’t significantly weaker, see column 2, line 58-column 3, line 10).
It would have been obvious to one having ordinary skill in the art at the time of filing to further modify Natu and provide slots that extend through the sidewall of the bearing, as taught by Nias, for the purpose of providing a targeted weakening of the main body of the ring to reduce the stiffness of the adjacent waves to provide a more even stiffness around the assembly.

Claims 19-20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Natu, US PGPub 2012/0240350, in view of Slayne, USP 2011/0076096, as applied to claim 1, and further in view of Hagan, WO2016/060660.
As noted above the scope of claim 19 is unclear, the following rejection is being made in light of the figures, specifically figure 9 of the instant application, which is the embodiment disclosed as having fingers.

Hagan teaches a different type of bearing sleeve element that still gets placed between two components but instead of bump type projections it includes elongated fingers (808, it is noted that figure 46 of Hagan is identical to that of figure 9 of the instant application) and that each one of these fingers forms the bump that makes contact with a corresponding component (shaft of headrest) and more specifically Hagan discloses that these fingers are in fact alternatives to bump type protrusions such as 318 in figure 7a.
It would have been obvious to one having ordinary skill in the art at the time of filing and modify Natu and replace the bumps with any other known alternative configuration for the same structure, including elongated fingers which Hagan explicitly discloses as an alternative to fixed bumps, such a modification only requires the substitution of one known equilvant for another, regardless of the formation of the bump feature the bump still provides a spring force that acts as a retention feature but permits slipping under the application of force to act as a guide bearing.  The substituting of known and disclosed alternatives for the bump formations is not inventive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656